Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    This office action for US Patent application 17/146,234 is responsive to the after-final amendment filed on 02/17/2022 under AFCP2.0 in response to the Final Rejection of 12/22/2021. Claims 1, 12, 16, 17, and 20 have been amended, where Claims 1, 12, and 17 are independent claims, and new Claims 26 and 27  have been added. Currently, Claims 1-27 are pending and are presented for examination.

Response to Arguments
3.    Applicant’s remarks filed on 02/17/2022 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.

Allowable Subject Matter
4. 	Claims 1-27 are allowed.

REASONS FOR ALLOWANCE
5.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to prediction type and temporal order signaling in point cloud coding. 

Applicant’s amendments to claim 1 now recite “wherein the second syntax element is a frame order count field, and wherein the frame order count field is distinct from a picture order count field”. As such, the Applicant argues (see pgs. 7-9 of remarks) the foregoing is not taught by the art of record since the art of record relies on the picture order count (POC) field as found in prior art Kim.  Given the amendments and upon further consideration of the prior art, the Examiner agrees that Kim does not reasonably teach the above limitation since the frame order count field can no longer be interpreted as a POC field (see Examiner’s responses in the previous Office Action). As such, the teachings of the above prior art either alone or in combination do not reasonably disclose the amended feature of claim 1 above as it pertains to the method for point cloud compression. This is also applies to independent Claims 12 and 17.  In other words, the art of record do not teach i.e., “A method implemented by a point cloud compression (PCC) decoder and comprising: receiving, by the PCC decoder, a point cloud bitstream comprising a first syntax element and a second syntax element, wherein the first syntax element implements prediction type signaling of point clouds, wherein the second syntax element implements temporal order signaling of the point clouds, wherein the second syntax element is a frame order count field, and wherein the frame order count field is distinct from a picture order count field; and decoding, using the first syntax element and the second syntax element, the point cloud bitstream to obtain a decoded point cloud bitstream.” as recited in Claim 1 and as similarly recited in Claims 12 and 17.
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 07/17/2018). 
During updated searches (see attached search history), the closest prior at found was Bravo et al. EP 3324210 B1, hereinafter referred to as Bravo, which is in the same or similar field of endeavor in relation to point clouds. ¶0033 teaches an index which is associated with a point cloud frame. The point cloud frames may be organized in a timeline of data frame acquisitions; hence said index relates to a temporal ordering of frames. It is the Examiner’s understanding that the index can be used to identify the frames between point clouds. Moreover, the index appears to be distinct from the picture order count field. However, the effective filing date of the Instant Application precedes that of Bravo. Thus, Bravo is not prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the foregoing reasons presented above, Claims 1-27 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486